Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In par. 75, “The output devices 1024” should be replaced with “The output devices 624” to be consistent with FIG. 6.
Appropriate correction is required.
Claim Objections
Claims 8-14 are objected to because of the following informalities:  
In claim 8, a space should be added between “A” and “non-transitory” to correct a typo.
In claims 9-14, a space should be added between “The” and “non-transitory” to correct a typo.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over MUFTI (US 2015/0221316 A1) in view of Briggs et al. (US 8,453,170 B2) and further in view of Pasupathy et al. (US 2017/0288987 A1) (Of Record).
Regarding claims 1, 8, and 15, MUFTI teaches: An apparatus, non-transitory computer readable storage medium, and method comprising: 
an audience measurement interface to receive a first signature of media monitored by a panelist meter [application 120 monitors the media content for identification codes and transmits the identification codes to the identification code service 102 (par. 37 and 68-69, Fig. 1).  The identification codes are received by identification code service 102 (par. 119, Fig. 14)] and 
a media element analyzer to: compare the first signature to a reference signature stored in a reference database [Identification codes are stored in database 124 and identification code manager 108 references the detected codes to the database (par. 78 and 88, Fig. 1, 5, and 6)]
a preliminary signature stored in a preliminary database [database 122a stores identifiers for identification code generator 104a (par. 44, Fig. 1)]
determine a number of hits associated with a media element based on the second comparison [determining and tracking events based on comparing the identification code (par. 90, Fig. 1).  Aggregating the events and tracking the number of detected identification codes (par. 95, 97, and 121, Fig. 9 and 10)] and 
generate a second signature of the media element [an identification code may be overwritten with another identification code (par. 64, Fig. 1)], 
[the identification code duration may be requested by third-party client (par. 42, Fig. 2).  The duration may be as short as one second and a long as three days (par. 53).  For example the first (preliminary) signature may be 10 seconds (par. 53-55) and the second signature may be 30 seconds (par. 47)], 
wherein the second signature is an expanded version of the preliminary signature [Third-party client provides both the duration and a time offset such that increasing the duration would create an expanded version of the signature (par. 53-55, Fig. 2)].
MUFTI does not explicitly disclose: in response to the first signature not matching the reference signature, compare the first signature to the preliminary signature; and the second signature is generated when the number of hits meets a threshold.
Briggs teaches: in response to the first signature not matching the reference signature, compare the first signature to the preliminary signature [when comparing the signature to a first subset of signature files fails, compare the signature to a second subset of signature files in a database (col. 14, lines 15-35, Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of MUFTI and Briggs before the effective filing date of the claimed invention to modify the apparatus of MUFTI by incorporating in response to the first signature not matching the reference signature, compare the first signature to the preliminary signature as disclosed by Briggs.  The motivation for doing so would have been to be able to recognize media segments that were not found initially in the database (Briggs – col. 6, lines 30-35).  Therefore, it would have been obvious to combine the teachings of MUFTI and Briggs in obtaining the invention as specified in the instant claim.

Pasupathy teaches: the second signature is generated when the number of hits meets a threshold [counting the number of hits and when a threshold is met, generating a signature (par. 14-16, Fig. 1A-1C)].
It would have been obvious to one of ordinary skill in the art, having the teachings of MUFTI, Briggs, and Pasupathy before the effective filing date of the claimed invention to modify the apparatus of MUFTI and Briggs by incorporating the second signature is generated when the number of hits meets a threshold as disclosed by Pasupathy.  The motivation for doing so would have been to identify popular programs, improve network security, conserve computing resources (e.g., processing resources and/or memory resources), and increase network performance (e.g., throughput and/or latency) (Pasupathy – par. 11).  Therefore, it would have been obvious to combine the teachings of MUFTI and Briggs with Pasupathy to obtain the invention as specified in the instant claim.
Regarding claims 2, 9, and 16, MUFTI, Briggs, and Pasupathy teach the apparatus of claim 1; MUFTI further teaches: in response to the first signature matching the reference signature, the media element analyzer is to add an impression associated with the media element stored in the reference database [aggregate the detected events with data from other similar events (par. 8, 97, and 121 (Fig. 1))].
Regarding claims 3, 10, and 17, MUFTI, Briggs, and Pasupathy teach the apparatus of claim 2; MUFTI further teaches: the media element analyzer is to store a number of impressions associated with the media element in the reference database [compile the detected events with data from other similar events in order to generate reports (par. 8, 97, and 121 (Fig. 1))].
Regarding claims 4, 11, and 18, MUFTI, Briggs, and Pasupathy teach the apparatus of claim 1; Briggs further teaches: an audience measurement handler to, in response to the first signature not matching the preliminary signature, identify a source of the media element [when the media elements are not recognizable by the recognition system clusters, they are marked as unknown and then identified either manually or automatically (col. 6, lines 53-63)].
Regarding claims 5, 12, and 19, MUFTI, Briggs, and Pasupathy teach the apparatus of claim 1; MUFTI further teaches: a signature generator to generate the preliminary signature [generate identification codes (par. 32, 39, and 44, Fig. 1)].
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MUFTI (US 2015/0221316 A1) in view of Briggs et al. (US 8,453,170 B2), further in view of Pasupathy et al. (US 2017/0288987 A1), and further in view of Winkler et al. (US 8,918,330 B1) (Of Record).
Regarding claims 6, 13, and 20, MUFTI, Briggs, and Pasupathy teach the apparatus of claim 5; MUFTI, Briggs, and Pasupathy do not explicitly disclose: a media identifier to identify, prior to generating the preliminary signature, the media element based on a number of impressions associated with the media element on a website hosting the media element.
Winkler teaches: a media identifier to identify, prior to generating the preliminary signature, the media element based on a number of impressions associated with the media element on a website hosting the media element [identify videos on a host website whose total requests from all sources exceeds a threshold, such as 100,000 views (col. 3, line 47 through col. 4, line 5, Fig. 1 and 2)].
.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MUFTI (US 2015/0221316 A1) in view of Briggs et al. (US 8,453,170 B2), further in view of Pasupathy et al. (US 2017/0288987 A1), further in view of Winkler et al. (US 8,918,330 B1), and further in view of Pitman et al. (US 2002/0082837 A1) (Of Record).
Regarding claims 7 and 14, MUFTI, Briggs, Pasupathy, and Winkler teach the apparatus of claim 6; MUFTI, Briggs, Pasupathy, and Winkler do not explicitly disclose: the media element is identified by a web crawler.
Pitman teaches: the media element is identified by a web crawler [a spider or web-crawler module 214 searches at least a portion of the Internet to identify any files containing audio content (par. 22 and 30, Fig. 2) or other types of media content such as video (par. 68)].
It would have been obvious to one of ordinary skill in the art, having the teachings of MUFTI, Briggs, Pasupathy, Winkler, and Pitman before the effective filing date of the claimed invention to modify the apparatus of MUFTI, Briggs, Pasupathy, and Winkler by incorporating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424